NEGATIVE ELECTRODE ACTIVE MATERIAL FOR LITHIUM-ION BATTERY, NEGATIVE ELECTRODE FOR LITHIUM-ION BATTERY AND LITHIUM-ION BATTERY
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species Sn-Cu (upon which claims 1-6 and 8-10 are readable) in the reply filed on November 19, 2019 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) filed on January 30 and May 3, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the whole".  There is insufficient antecedent basis for this limitation in the claim. Claims 2-6 and 8-10 are also rejected because of their dependencies on claim 1.
The limitation “the Si phase has a maximum size of 500 nm or less” recited in claim 2 is ambiguous, since it seems to refer to Si particles of the Si phase having a maximum size of 500 nm or less. Furthermore, the “maximum size of 500 nm or less” is unclear, since it can be interpreted as 500 nm being the maximum size, or a size (e.g., 499 nm, which is less than 500 nm) being the maximum size. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20130084498 A1, hereafter Kimura) in view of Kim et al. (US 20140106230 A1, hereafter Kim).
Regarding claims 1 and 5-6, Kimura teaches a negative electrode active material for a lithium-ion battery (See at least Title and Abstract), comprising a Si phase, a Si-Fe phase and a Sn-Cu compound phase (See at least [0025]-[0028]), wherein the Sn-Cu compound phase has a proportion of about 5.9 mass%, reading on the claimed range of “0.1 mass% to 18 mass% to the whole”, and wherein the Si phase has a proportion of about 41.3 mass%, reading on the claimed range of “10 mass% to 80 mass% to the whole”. The about 6.9 mass% and the about 41.3 mass% are obtained based on the following calculation:
Kimura discloses an alloy (See, e.g., Comparative Example 4 in Table 1) meeting the criteria set in paragraph [00139], wherein the content of Sn-Cu is 5.9 mass% (i.e., 3.5% of Sn+2.4% of Cu, see the formula of Comparative Example 4 in Table) of the content of the alloy. As to the Si-Fe phase, 26.5 mass% (See the formula) of Fe needs 26.3 mass% (i.e., (28 g/mol)×(26.5g/(55.8g/mol)×2)) of Si to form Si2Fe alloy. Thus, the Si phase as claimed is 41.3 mass% (i.e., 67.6 mass% - 26.3 mass%) of the content of the alloy.
Kimura does not teach a Si-Zr phase in the negative electrode active material. However, in the same field of endeavor, Kim discloses a Si-Fe alloy and a Si-Zr alloy are functional equivalents in a negative electrode active material of a lithium ion battery ([0039]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used Si-Zr alloy as an alternative to the Si-Fe phase of Kimura, as taught by Kim, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
claim 2, Kimura in view of Kim teaches the negative electrode active material for a lithium-ion battery according to claim 1, wherein the particle size of the Si phase ranges from 50 nm to 1.5 µm ([0077]-[0078], Kimura), overlapping the instantly claimed “a maximum size of 500 nm or less”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Kimura in view of Kim teaches the negative electrode active material for a lithium-ion battery according to claim 1, wherein the Si phase has a proportion of about 41.3 mass% (See the rejection of claim 1), reading on the instantly claimed “20 mass% to 65 mass% to the whole”.
Regarding claim 4, Kimura in view of Kim teaches the negative electrode active material for a lithium-ion battery according to claim 1, wherein the Sn-Cu compound phase has a proportion of 5.9 mass% (See the rejection of claim 1), reading on the instantly claimed “1 mass% to 10 mass% to the whole”.
Regarding claim 8, Kimura in view of Kim teaches the negative electrode active material for a lithium-ion battery according to claim 1, having an average particle diameter d50 of 1 µm to 10 µm ([0089], Kimura), anticipating the instantly claimed “1 µm to 20 µm”.
Regarding claim 9, Kimura in view of Kim teaches a negative electrode ([0099]-[0108], Kimura) for a lithium-ion battery, comprising:
a conductive substrate (“electroconductive substrate”, [0100], Kimura); and
a conductive film (“electroconductive film”, [0100], Kimura) laminated on a surface of the conductive substrate ([0100], Kimura),

Regarding claim 10, Kimura in view of Kim teaches a lithium-ion battery ([0109], Kimura), comprising:
the negative electrode of claim 9 (at least [0109], Kimura);
a positive electrode (at least [0109], Kimura); and
an electrolyte comprising a lithium salt (at least [0109], [0111], Kimura).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727